United States Court of Appeals
                               For the Eighth Circuit
                           ___________________________

                                   No. 19-1920
                           ___________________________

                                  John L. Corrigan, Jr.,

                          lllllllllllllllllllllPlaintiff - Appellant,

                                              v.

 City of Savage, a municipal entity; Kyle Klapperick, Police Officer; Alexandria
 Marklowitz, Police Officer; Amber Bernier, a private individual; Nelson Rhodus,
     Assistant Scott County Attorney; Christian Wilton, Judge; Lynn Hanson,
   Probation Officer; Gabe Kerkaert, Police Officer; Edward Culbreth, Officer;
Ashley Uthe, Police Officer; Luke Hennen, Scott County Sheriff; Scott County, a municipality,

                        lllllllllllllllllllllDefendants - Appellees.
                                         ____________

                       Appeal from United States District Court
                            for the District of Minnesota
                                    ____________

                             Submitted: November 25, 2019
                               Filed: December 2, 2019
                                    [Unpublished]
                                    ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.
       John Corrigan appeals the district court’s1 dismissal of his pro se action
asserting claims under 42 U.S.C. § 1983 against the City of Savage and several of its
police officers, Scott County and several of its employees, the trial court judge who
presided over his criminal trial, and the victim of the underlying criminal charge.
After careful de novo review, we conclude that the district court did not err in
dismissing the case. See Kelly v. City of Omaha, 813 F.3d 1070, 1075 (8th Cir.
2016) (de novo review of grant of Rule 12(b)(6) motion); Saterdalen v. Spencer, 725
F.3d 838, 840-41 (8th Cir. 2013) (de novo review of district court’s grant of judgment
on the pleadings). Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Ann D. Montgomery, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
Becky R. Thorson, United States Magistrate Judge for the District of Minnesota.


                                         -2-